DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 03/21/2022 in response to the Non-Final Rejection mailed on 10/26/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 22 and 32 are cancelled.
4.	Claims 14-21, 23-31, and 33 are pending.
5.	Applicant’s remarks filed on 03/21/2022 in response to the Non-Final Rejection mailed on 10/26/2021 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Objections
6.	The objection to claims 14-33 for multiple abbreviations is withdrawn in view of applicant’s amendment to the claims to recite the full names 2’-O-fucosyllactose and 2’,3-di-O-fucosyllactose at least once in the claims.
Claim Rejections - 35 USC § 101
7.	The rejection of claims 14-33 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (nature based product) without significantly more is withdrawn in view of applicants’ amendment to the claims to cancel claims 22 and 32 and persuasive remarks that the term “crystalline” is consistent with MPEP 2106.04(c) interpretation that the courts have found that crystalline materials are markedly different in structure from their natural counterparts given that 2’-FL does not occur in a crystal form in nature.
Claim Rejections - 35 USC § 102
8.	The rejection of claims 22 and 32 under 35 U.S.C. 102(a)(1) as being anticipated by Merighi et al. (US Patent Application Publication 2012/0208181 A1; cited on IDS filed on 10/09/2020) is withdrawn in view of applicants’ amendment to the claims to cancel claims 22 and 32.
9.	The rejection of claims 14-21, 23-31, and 33 under 35 U.S.C. 102(a)(1) as being anticipated by Merighi et al. (US Patent Application Publication 2012/0208181 A1; cited on IDS filed on 10/09/2020) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicants’ amendments to the claims.
10.	As amended, claims 14-21 and 23 are drawn to crystalline 2’-O-fucosyllactose (2’-FL) derived from a fermentation broth and isolated using acetic acid, wherein the crystals of 2’-FL comprise less than 3% acetic acid by weight, wherein the crystalline 2’-FL is 2’-FL polymorph II.
	As amended, claims 24-30 are drawn to crystalline 2’-FL polymorph II crystallized from an aqueous solution comprising 2’-FL and one or more other fucosylated carbohydrates using acetic acid, wherein the one or more other fucosylated carbohydrates comprise 2’,3-di-O-fucosyllactose (DFL) and wherein the crystals of 2’-FL polymorph II comprise less than 3% acetic acid by weight.
	As amended, claims 31 and 33 are drawn to crystalline 2’-FL obtained by a method of selective crystallization from an aqueous solution comprising 2’-FL and one or more other fucosylated carbohydrates, wherein the one or more other fucosylated carbohydrates comprise DFL, the method comprises:  providing a fermentation broth, in which the 2’-FL and DFL have been produced by a genetically modified cell, separating non-carbohydrate particulates and contaminants from the fermentation broth thereby providing the aqueous solution, adding acetic acid to the aqueous solution to crystallize 2’-FL as crystals of 2’-FL polymorph II with a DFL content of less than 3% and/or an acetic acid content of less than 3% by weight.
11.	With respect to claim 14, Merighi et al. teach crystalline 2’-O-fucosyllactose [see Abstract; paragraphs 0004, 0011, 0022-0025, 0108, 0111].  Given that 2’-FL compositions are typically amorphous and the claims are not exclusive of other polymorphs, the crystalline 2’-FL is interpreted as comprising polymorph II 2’-FL inherently in the crystalline compositions of Merighi et al.  Given that Merighi et al. fails to disclose the use of acetic acid for the isolation of 2’-O-fucosyllactose, the crystalline 2’-FL taught by Merighi et al. is interpreted as having less than 3% acetic acid by weight.  Regarding the limitations “derived from a fermentation broth and isolated using acetic acid”,  these limitations are interpreted as product by process limitations.  MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.”  Nevertheless, Merighi et al. teach a method for the selective crystallization of 2’-O-fucosyllactose by solvent extraction from an aqueous solution comprising 2’-O-fucosyllactose and one or more other fucosylated carbohydrates produced by a genetically modified bacteria that ferments and produces the oligosaccharides [see Abstract; paragraphs 0004, 0011, 0022-0025, 0108, 0111].
	With respect to claim 15, Merighi et al. teach crystalline 2’-O-fucosyllactose [see Abstract; paragraphs 0004, 0011, 0022-0025, 0108, 0111].  Merighi et al. further teach wherein the crystalline 2’-FL is one that is at least 90%, 95%, 98%, 99% or 100% (interpreted as encompassing the ratio as a content of greater than 90% would meet the desired ratios of 2’FL to DFL) of the desired oligosaccharide by weight and the methods enable the production of 2’-fucosylactose at >50 g/L in bioreactors [see paragraphs 0024-0026 and 0073].
	With respect to claims 16-17, Merighi et al. teach crystalline 2’-O-fucosyllactose [see Abstract; paragraphs 0004, 0011, 0022-0025, 0108, 0111].  Merighi et al. further teach wherein the crystalline 2’-FL is one that is at least 90%, 95%, 98%, 99% or 100%  of the desired oligosaccharide by weight and the methods enable the production of 2’-fucosylactose at >50 g/L in bioreactors [see paragraphs 0024-0026 and 0073].
	With respect to claims 18-20, Merighi et al. teach crystalline 2’-O-fucosyllactose [see Abstract; paragraphs 0004, 0011, 0022-0025, 0108, 0111].  Given that Merighi et al. fails to disclose the use of acetic acid for the isolation of 2’-O-fucosyllactose, the crystalline 2’-FL taught by Merighi et al. is interpreted as having less than 2%, 1% and 0.5% acetic acid by weight.  
	With respect to claim 21, Merighi et al. teach the lyophilization of the crystalline 2’-FL (interpreted as anhydrous) [see paragraph 0109]. 
	With respect to claim 23, Merighi et al. teach crystalline 2’-O-fucosyllactose [see Abstract; paragraphs 0004, 0011, 0022-0025, 0108, 0111].  Regarding the limitations “wherein the fermentation broth comprises…”, these limitations only further limit the broth from which the 2’-FL is derived which have been interpreted as product by process limitations.  MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.”  Nevertheless, Merighi et al. teach crystalline 2’-FL obtained by a method wherein the aqueous solution is produced by a process comprising the steps of culturing an aqueous culture medium containing lactose, a genetically modified cell containing a recombinant gene that encodes a 1,2-fucosyl transferase and is able to produce 2’-O-fucosyllactose by fucosylating lactose, to produce a fermentation broth containing 2’-O-fucosyllactose and the one or more other fucosylated carbohydrates; and separating non-carbohydrate particulates and contaminants from the fermentation broth [see Abstract; paragraphs 0011, 0022-0026]. Merighi et al. teach wherein the one or more other fucosylated carbohydrates comprises lactodifucotetraose (LDFT) (equivalent to 2’,3-di-O-fucosyllactose) [see paragraphs 0024-0026].
	With respect to claim 24, Merighi et al. teach crystalline 2’-O-fucosyllactose [see Abstract; paragraphs 0004, 0011, 0022-0025, 0108, 0111].  Given that Merighi et al. fails to disclose the use of acetic acid for the isolation of 2’-O-fucosyllactose, the crystalline 2’-FL taught by Merighi et al. is interpreted as having less than 3% acetic acid by weight.  Given that 2’-FL compositions are typically amorphous and the claims are not exclusive of other polymorphs, the crystalline 2’-FL is interpreted as comprising polymorph II 2’-FL inherently in the crystalline compositions of Merighi et al.  Merighi et al. also teach wherein the one or more other fucosylated carbohydrates comprises lactodifucotetraose (LDFT) (equivalent to 2’,3-di-O-fucosyllactose) [see paragraphs 0024-0026].  Regarding the limitations “crystallized from an aqueous solution…”, these limitations are interpreted as product by process limitations.  MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.”  Nevertheless, Merighi et al. teach crystalline 2’-FL obtained by a method wherein the aqueous solution is produced by a process comprising the steps of culturing an aqueous culture medium containing lactose, a genetically modified cell containing a recombinant gene that encodes a 1,2-fucosyl transferase and is able to produce 2’-O-fucosyllactose by fucosylating lactose, to produce a fermentation broth containing 2’-O-fucosyllactose and the one or more other fucosylated carbohydrates; and separating non-carbohydrate particulates and contaminants from the fermentation broth [see Abstract; paragraphs 0011, 0022-0026]. Merighi et al. teach wherein the one or more other fucosylated carbohydrates comprises lactodifucotetraose (LDFT) (equivalent to 2’,3-di-O-fucosyllactose) [see paragraphs 0024-0026].
	With respect to claim 25, Merighi et al. teach crystalline 2’-O-fucosyllactose [see Abstract; paragraphs 0004, 0011, 0022-0025, 0108, 0111].  Merighi et al. further teach wherein the crystalline 2’-FL is one that is at least 90%, 95%, 98%, 99% or 100% (interpreted as encompassing the ratio as a content of greater than 90% would meet the desired ratios of 2’FL to DFL) of the desired oligosaccharide by weight and the methods enable the production of 2’-fucosylactose at >50 g/L in bioreactors [see paragraphs 0024-0026 and 0073].
	With respect to claims 26-27, Merighi et al. teach crystalline 2’-O-fucosyllactose [see Abstract; paragraphs 0004, 0011, 0022-0025, 0108, 0111].  Merighi et al. further teach wherein the crystalline 2’-FL is one that is at least 90%, 95%, 98%, 99% or 100%  of the desired oligosaccharide by weight and the methods enable the production of 2’-fucosylactose at >50 g/L in bioreactors [see paragraphs 0024-0026 and 0073].
	With respect to claims 28-30, Merighi et al. teach crystalline 2’-O-fucosyllactose [see Abstract; paragraphs 0004, 0011, 0022-0025, 0108, 0111].  Given that Merighi et al. fails to disclose the use of acetic acid for the isolation of 2’-O-fucosyllactose, the crystalline 2’-FL taught by Merighi et al. is interpreted as having less than 2%, 1% and 0.5% acetic acid by weight.  
	With respect to claim 31, Merighi et al. teach crystalline 2’-O-fucosyllactose [see Abstract; paragraphs 0004, 0011, 0022-0025, 0108, 0111].  Given that 2’-FL compositions are typically amorphous and the claims are not exclusive of other polymorphs, the crystalline 2’-FL is interpreted as comprising polymorph II 2’-FL inherently in the crystalline compositions of Merighi et al.  Given that Merighi et al. fails to disclose the use of acetic acid for the isolation of 2’-O-fucosyllactose, the crystalline 2’-FL taught by Merighi et al. is interpreted as having less than 3% acetic acid by weight.   Merighi et al. also teach wherein the one or more other fucosylated carbohydrates comprises lactodifucotetraose (LDFT) (equivalent to 2’,3-di-O-fucosyllactose) [see paragraphs 0024-0026].  Regarding the limitations “providing a fermentation broth…”, “separating non-carbohydrate particulates…”, and “adding acetic acid…”, these limitations are interpreted as product by process limitations.  MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.”  Nevertheless, Merighi et al. teach crystalline 2’-FL obtained by a method wherein the aqueous solution is produced by a process comprising the steps of culturing an aqueous culture medium containing lactose, a genetically modified cell containing a recombinant gene that encodes a 1,2-fucosyl transferase and is able to produce 2’-O-fucosyllactose by fucosylating lactose, to produce a fermentation broth containing 2’-O-fucosyllactose and the one or more other fucosylated carbohydrates; and separating non-carbohydrate particulates and contaminants from the fermentation broth [see Abstract; paragraphs 0011, 0022-0026]. Merighi et al. teach wherein the one or more other fucosylated carbohydrates comprises lactodifucotetraose (LDFT) (equivalent to 2’,3-di-O-fucosyllactose) [see paragraphs 0024-0026].
	With respect to claim 33, Merighi et al. teach crystalline 2’-O-fucosyllactose [see Abstract; paragraphs 0004, 0011, 0022-0025, 0108, 0111].  Given that Merighi et al. fails to disclose the use of acetic acid for the isolation of 2’-O-fucosyllactose, the crystalline 2’-FL taught by Merighi et al. is interpreted as having less than 1% acetic acid by weight.  
	RESPONSE TO REMARKS:  Beginning on p. 7 of applicants’ remarks, applicants in summary contend that the office does not meet the burden of proof to establish anticipation by inherency and provide a basis in fact that the 2’-FL of Merighi et al. produces the polymorph II.  Furthermore, applicants contend that it is hardly believable that Merighi’s compound is crystalline.
	These arguments are found to be not persuasive because as stated in the rejection above, given that 2’-FL compositions are typically amorphous and the claims are not exclusive of other polymorphs, the crystalline 2’-FL is interpreted as comprising polymorph II 2’-FL inherently in the crystalline compositions of Merighi et al.  The examiner’s position is further supported by Agoston et al. (WO 2011/150939; cited on IDS filed on 10/09/2020) who teach that 2’-FL is an abundant saccharide found in human milk comprising amorphous saccharides of polymorphs I and II [see p. 1-2; Figures 10-15; p. 10-11].  To this end, since the Office does not have the facilities for examining and comparing applicants’ 2’-FL compositions with the 2’-FL composition of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the 2’-FL of the prior art does not possess the same material structural and functional characteristics of the claimed 2’-FL). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.  
	Furthermore, regarding applicants’ remarks that the composition of Merighi et al. is not crystalline, the specification does not specify any form of crystal of 2’-FL and can be interpreted as encompassing the compounds of Merighi et al.  Indeed, Merighi et al. explicitly teach obtaining a white, crystalline, sweet powder of 2’-FL at the end of its process [see paragraph 0111].  Accordingly, the teachings of Merighi et al. reasonably read on the claims.

After Final Consideration Program 2.0
12.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by filing an AFCP 2.0  Request Form, PTO/SB/434, the required fee, the further amendment, and a statement that the Applicant is willing and available to participate in any interview requested by the examiner concerning the submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor, Manjunath Rao.
Conclusion
13.	Status of the claims:
	Claims 14-21, 23-31, and 33 are pending.
	Claims 14-21, 23-31, and 33 are rejected.
	No claims are in condition for an allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656